Title: From Thomas Jefferson to Tench Coxe, 8 February 1793
From: Jefferson, Thomas
To: Coxe, Tench



Feb. 8. 93.

Th: Jefferson presents his compliments to Mr. Coxe and incloses a letter from which he gets a hint which may serve as a clue to the unfavorable distinction made by the British as to our vessels. He  suspects that they permit vessels belonging to other countries, tho’ not built in those countries to carry to Engld. the produce of those countries. They certainly did this for us till lately. In this case it is a favorable connivance to other nations refused to us.
Th:J. having given the pamphlet containing plan for establishing a town, to the Presidt. will thank him for 2 more, one to be sent to the Commrs. at Geo. town, the other for his own use.
